    ,.A024ss        (Rev. 12/11) Judgment in a Criminal Petty Case
                    Sheet 1
                                                                                                                             FILED
                                                UNITED STATES DISTRICT Co                                                 TL------=-=
                                                                                                                        CLERK US DISTRICT COURT
                                                    SOUTHERN DISTRICT OF CALIFORNl                                   SOUTHERN DI R         ALIFORNIA
                                                                                                                     BY                      DEPUTY

                      UNITED STATES OF AMERICA                                       JUDGMENT IN A ..~JY.,.!_!m!N.~~
                                           v.                                        (For Offenses Committed On or After November I, 1987)

                              Jose Jacinto-Andres                                    Case Number: 20CR0312-AHG
                                                                                         Max August Schoening
                                                                                     Defendant's Attorney
    REGISTRATION NO. 63979298

    •
    THE DEFENDANT:
    181 pleaded guilty to count(s) ONE (I) OF THE INFORMATION (Misdemeanor)

    D      was found guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
           after a plea of not guilty.
           Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                                              Count
    Title & Section                         Nature of Offense                                                                                Number(s)
8 USC 1325(a)(l)                       IMPROPER ENTRY BY AN ALIEN (Misdemeanor)




               The defendant is sentenced as provided in pages 2 through --=2_ _ of this judgment.

   D The defendant has been found not guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
   181 Count(s). UNDERLYING COMPLAINT                                               is   18]   areO dismissed on the motion of the United States.
   181 Assessment: $10.00 - Remitted


   181   Fine waived                                   D Forfeiture pursuant to order filed                                              included herein.
               IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any change of name, residence,
         or mailing address until all fines, restitution_. costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution, the
         defendant shall notify the court and United States Attorney of any material change in the defendant's eccmomic circumstances.
                                                                                         JANUARY 23, 2020
                                                                                         Date of Imposition of Sentence



                                                                                         HON. ALLISON H. GODDARD
                                                                                         UNITED STATES MAGISTRATE JUDGE


                                                                                                                                                20CR0312-AHG
AO 245B      (Rev. 12/11) .ludgment in Criminal Petty Case
             Sheet 2 - Imprisonment

                                                                                             .Judgment - Page   2     of       2
DEFENDANT:    Jose Jacinto-Andres
CASE NUMBER: 20CR0312-AHG
                                                             IMPRISONMENT
          The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of
          TIME SERVED.



   D Sentence imposed pursuant to Title 8 USC Section 1326(b).
   D The court makes the following recommendations to the Bureau of Prisons:



    D The defendant is remanded to the custody of the United States Marshal.
    D The defendant shall surrender to the United States Marshal for this district:
            Oat _ _ _ _ _ _ _ _ _ Oa.m.                       Op.m.      on _ _ _ _ _ _ _ _ _ _ __

                as notified by the United States Marshal.

    D The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
           •-------'----------~---------
           •    as notified by the United States Marshal.
           D as notified by the Probation or Pretrial Services Office.

                                                                RETURN

 I have executed this judgment as follows:

          Defendant delivered on                                                 to

 at _ _ _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                                           UNITED STATES MARSHAL


                                                                      By---------------------
                                                                                       DEPUTY UNITED ST ATES MARSHAL




                                                                                                                    20CR0312-AHG
